Title: From Alexander Hamilton to Oliver Mann and Isaac Parker, 28 June 1797
From: Hamilton, Alexander
To: Mann, Oliver,Parker, Isaac


New York, June 28, 1797. “Your letter of the 6th of May last by making a circuit to Albany did not reach me in due time—which is the principal cause of this late reply. The idea of there having been property lodged in my hands towards satisfaction of the notes surprized me, as nothing of the kind ever took place, nor do I recollect or believe that the expectation of it was ever suggested to me. My memory of what passed with Mr. Isaac Parker amounts simply to this—that he desired me to stay proceedings until further order and such further order I never received. Mr. Lowel, who sent me the notes, some time after this direction had been given me by Mr. Parker passed through this City. I mentioned to him the direction received and how the affair then stood; but he gave no further direction.… Since the receipt of your last I have inquired concerning Messrs Edward & Elias Parker. The answer I get is that one of those Gentleman is dead and that the other some time since quitted this City having left no property behind. Concluding that all further pursuit here would be useless I shall send this letter with the Notes under cover to Mr. Lowel who will do with them as he finds right.”
